Name: Commission Implementing Regulation (EU) 2016/1453 of 5 September 2016 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: international affairs;  trade;  civil law;  Asia and Oceania;  economic conditions
 Date Published: nan

 6.9.2016 EN Official Journal of the European Union L 238/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1453 of 5 September 2016 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 30 August 2016, the Sanctions Committee of the United Nations Security Council decided to remove four entities from the list of persons or entities to whom the freezing of funds and economic resources should apply, with reference to paragraphs 19 and 23 of Resolution 1483(2003) of the United Nations Security Council. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Council Regulation (EU) No 131/2011 (OJ L 41, 15.2.2011, p. 1). ANNEX In Annex III to Regulation (EC) No 1210/2003, the following entries are deleted: (a) 5. Iraqi Airways Company (alias (a) Iraq Airways Company, (b) Iraqi Airways, (c) Iraq Airways, (d) IAC, (e) I.A.C.).; (b) 29. DIRECTORATE-GENERAL OF GOVERNORATE ELECTRICITY DISTRIBUTION. Address: P.O. Box 20107, New Baghdad Aqaba Bin Nafii Square, Baghdad, Iraq.; (c) 35. ELECTRONIC INDUSTRIAL COMPANY. Address: P.O. Box 11359, Za'afaraniya, Baghdad, Iraq.; (d) 74. LIGHT INDUSTRIES COMPANY. Address: P.O. Box 164 Baghdad, Za'Afaraniya, Baghdad, Iraq..